Citation Nr: 1106225	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  05-12 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus disability.

2.  Entitlement to a separate evaluation for right lower 
extremity neuropathy due to service-connected diabetes mellitus.

3.  Entitlement to a separate evaluation for left lower extremity 
neuropathy due to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The Veteran/appellant served on active duty in the United States 
Army from December 1967 to December 1969, including combat duty 
in Vietnam for which he was awarded the Combat Infantryman's 
Badge (CIB) and the Purple Heart Medal.  This case originally 
came before the Board of Veterans' Appeals (Board) on appeal from 
an October 2004 rating decision issued by the above Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In that October 2004 rating action, the RO granted service 
connection for diabetes mellitus and assigned a 20 percent 
evaluation effective May 12, 2004, the date the Veteran filed his 
original claim.  The Board subsequently denied the appellant's 
claim for a higher initial rating for diabetes in a decision 
dated January 29, 2007.  The appellant then appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In June 2008, the Court granted a Joint Motion for 
Partial Remand.  In the Joint Motion, it was noted that the 
Veteran had withdrawn his appeals pertaining to the Board's 
denial of each of his claims of entitlement to service connection 
for posttraumatic stress disorder (PTSD), peripheral neuropathy 
of the upper and lower extremities, a skin disorder, and hearing 
loss.

The bases for the Joint Motion for Partial Remand were that VA 
had breached the duty to assist and that the Board had provided 
inadequate reasons and bases for its decision.  A June 2008 Order 
of the Court granted the Joint Motion and vacated the Board's 
decision as to the diabetes increased rating issue.  The issue on 
appeal was remanded for readjudication pursuant to the provisions 
of 38 U.S.C.A. § 7252(a).  The Board thereafter remanded the case 
for additional development in September 2008; the case has now 
been returned to the Board for appellate review.

The appellant has appealed the initial evaluation that was 
assigned to the diabetes mellitus disability.  He is, in effect, 
asking for a higher rating effective from the date service 
connection was granted.  Thus the guidance of Fenderson v. West, 
12 Vet. App. 119 (1999) is for application.  Consequently, the 
evidence to be considered includes that for the entire time 
period in question, from the original grant of service connection 
to the present for the initial increased rating claim on appeal.

The issue of entitlement to an initial evaluation in excess of 20 
percent for the diabetes mellitus disability is addressed in the 
REMAND portion of the decision below and that issue is REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant when further action is 
required.


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran has 
peripheral neuropathy of the lower right extremity which is 
attributable to his service-connected diabetes mellitus 
disability.

2.  It is at least as likely as not that the Veteran has 
peripheral neuropathy of the lower left extremity which is 
attributable to his service-connected diabetes mellitus 
disability.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, a separate 
evaluation is warranted for the right lower extremity peripheral 
neuropathy, as secondary to the service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a), 4.119, Diagnostic Code 7913, Note (1) (2010); Esteban 
v. Brown, 6 Vet. App. 259 (1994).

2.  Giving the benefit of the doubt to the Veteran, a separate 
evaluation is warranted for the left lower extremity peripheral 
neuropathy, as secondary to the service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a), Diagnostic Code 7913, Note (1) (2010); Esteban v. 
Brown, 6 Vet. App. 259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Given the fully favorable decision on the matters of service 
connection for right and left lower extremity diabetic peripheral 
neuropathy contained herein, the Board finds that any defect in 
the notice or assistance provided to the Veteran in relation to 
said issues constituted harmless error.

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  The resolution of this issue must be considered on the 
basis of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which the claimant served, his medical records 
and all pertinent medical and lay evidence.  Determinations 
relative to service connection will be based on review of the 
entire evidence of record.  38 C.F.R. § 3.303(a).  There must be 
medical evidence of a nexus relating an in-service event, 
disease, or injury, and a current disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).


To establish service connection for a disability, symptoms during 
service, or within a reasonable time thereafter, must be 
identifiable as manifestations of a chronic disease or permanent 
effects of an injury.  Further, a present disability must exist 
at some point during the claim process, and it must be shown that 
the present disability is the same disease or injury, or the 
result of disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 
Vet. App. 319 (2007).

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the term 
"disability" as used in 38 U.S.C.A. § 1110 should refer to 
"any additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Under 38 C.F.R. § 3.310(a), service connection may be established 
on a secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Where a service-connected disability aggravates a 
non-service-connected condition, a veteran may be compensated for 
the degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Aggravation will be established by determining the baseline level 
of severity of the non-service-connected condition and deducting 
that baseline level, as well as any increase due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).

The appellant is service-connected for diabetes mellitus, 
effective from May 2004.  Review of the Veteran's post-service 
medical records reveals that he was diagnosed with diabetes 
mellitus in November 2003.  The appellant's medical records dated 
between 2003 and 2004 are negative for complaints, findings, 
diagnoses, or treatment relating to diabetic peripheral 
neuropathy.

The appellant underwent a VA diabetes medical examination in 
September 2004.  He complained of chronic pain since the in-
service combat gunshot wound of the right buttocks, and reported 
burning pain in the buttocks area that extended down the 
posterior aspect of his leg.  On physical examination, there were 
no significant neurologic abnormalities of the right or left 
upper extremity.  There was no significant abnormality of the 
left lower extremity.  In the right lower extremity, there was an 
absent to decreased knee/ankle jerk and hypoesthesia extending 
from the buttock to the distal toes.  The examiner opined that 
this was most likely the residual of the gunshot wound of the 
buttocks.  (The Board notes that the appellant has been assigned 
a 10 percent evaluation for paresthesias of the right posterior 
thigh under Diagnostic Code 8520 (sciatic nerve) since December 
1969.)

A VA treatment note, dated in November 2004, indicates that the 
appellant did not have any focal motor or sensory deficit.  
Additional treatment notes, dated through November 2005, do not 
reflect any complaints, findings, diagnoses or treatment relating 
to diabetic peripheral neuropathy.

As previously noted, the June 2008 Joint Motion for Partial 
Remand included the Veteran's withdrawal of his appeal pertaining 
to the Board's denial of service connection for peripheral 
neuropathy of the upper and lower extremities.

The Veteran subsequently underwent a VA medical examination in 
February 2009; the examiner reviewed the claims file.  The 
appellant reported experiencing bilateral sole tingling and foot 
pain.  He said that walking made the tingling and burning worse; 
he also described a sensation of walking on needles.  On physical 
examination, his coordination was normal.  Deep tendon reflexes 
were 2+ at the left knee, and negative otherwise.  Vibratory 
sensation was intact in the upper and lower extremities.  
Sensation to pinprick was intact in the upper and lower 
extremities.  The 10 gram monofilament test was normal.  The 
examiner rendered a diagnosis of mild peripheral neuropathy in 
the bilateral lower extremities.  The examiner stated that this 
bilateral lower extremity peripheral neuropathy was as likely as 
not due to the Veteran's diabetes.

As discussed above, a disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  During the pendency of 
this claim and appeal, an amendment was made to that regulation.  
71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-service-
connected disability by a service-connected one is judged.  
Although VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen, supra, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of secondary service 
connection may be made.  This had not been VA's practice, which 
suggests that the recent change amounts to a substantive change.  
The present case predates the regulatory change.  Given what 
appear to be substantive changes, our analysis of secondary 
service connection in the present appeal considers the version of 
38 C.F.R. § 3.310 in effect before the change, which version is 
more favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.

The appellant has been assigned an initial evaluation of 20 
percent for his diabetes mellitus disability.  Complications of 
diabetes are to be evaluated separately unless they are part of 
the criteria used to support a 100 percent rating.  
Noncompensable complications are deemed part of the diabetic 
process under Diagnostic Code 7913, Note (1).  Here, the Board 
finds that the evidence of record is at least in relative 
equipoise as to whether the Veteran has neurological 
manifestations in the lower extremities which are related to 
diabetes mellitus.  Prior to February 2009, there was no medical 
evidence in the clinical record indicating findings or diagnoses 
of diabetic neuropathy or paresthesias, and the VA examination of 
September 2004 did not yield any such findings or diagnosis.  
However, as of February 2009, there is a diagnosis of bilateral 
lower extremity peripheral neuropathy, and a competent medical 
opinion that the appellant's neurological complaints in his right 
and left feet are as likely as not related to the diabetes 
disability.  Thus, the doctrine of resolving reasonable doubt in 
favor of the Veteran comes into play.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, supra.  

Thus, the Board finds that it is at least as likely as not that 
the appellant has peripheral neuropathy in each lower leg that is 
etiologically related to the service-connected diabetes 
disability, and that separate evaluations for the neurologic 
manifestations of the diabetes mellitus disability in each lower 
leg are warranted on a secondary service connection basis, with 
the percentage evaluations to be determined by the RO.


ORDER

A separate evaluation is granted for the right lower extremity 
neuropathy that is due to the service-connected diabetes mellitus 
disability.

A separate evaluation is granted for the right lower extremity 
neuropathy that is due to the service-connected diabetes mellitus 
disability.


REMAND

The appellant has been assigned an initial 20 percent evaluation 
for his service-connected diabetes mellitus, effective in May 
2004.  Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, 
Diagnostic Code (DC) 7913, and a 40 percent rating is warranted 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  The term 'regulation of activities' is 
defined as the avoidance of strenuous occupational and 
recreational activities.  DC 7913.

Furthermore, complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to support a 
100 percent rating.  Noncompensable complications are deemed part 
of the diabetic process under DC 7913, Note (1).

The Court of Appeals for Veterans Claims has held that a remand 
by the Court or the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the June 2008 Joint Motion for Partial Remand, the parties 
indicated that the VA examination report of September 2004 was 
inadequate for rating purposes.  The parties noted that in order 
for a 40 percent rating to be assigned for diabetes mellitus, a 
need for "insulin, restricted diet, and regulation of 
activities" is required.  38 C.F.R. § 3.119, Diagnostic Code 
7913.  The parties cited Camacho v. Nicholson, 21 Vet. App. 360 
(2007), in which the Court upheld VA's interpretation of DC 7913 
to the effect that medical evidence is required to support a 
finding of a regulation of activities.  The parties noted that 
the Board had reasoned that the medical records in evidence, 
including the September 2004 VA examination, did not show that a 
doctor had determined that regulation of the Veteran's activities 
was medically required.  The parties found the Board's rationale 
to be without sufficient basis because the record did not show 
evidence to the contrary, i.e., that "regulation of activities" 
was not required.  The parties noted that the September 2004 VA 
examiner failed to provide an opinion as to whether the Veteran 
should avoid strenuous occupational and recreational activities 
because of his service-connected diabetes.

Thus, the September 2008 Board Remand directives stated that the 
AMC/RO was to schedule the appellant for a medical examination in 
order to obtain an opinion addressing whether the Veteran 
required insulin, a restricted diet, regulation of activity or 
hospitalization for hypoglycemic reactions or ketoacidosis.  With 
regard to the term "regulation of activity", the examiner was 
to state whether there was a medical need to avoid not only 
strenuous occupational activity, but strenuous recreational 
activity as well.  The examiner was also supposed to comment on 
whether maintenance of the Veteran's diabetes required regular 
visits to a diabetic care provider, and if so, the regularity 
with which those visits were necessary.  

The appellant underwent a VA medical examination in February 
2009.  The examiner indicated that the appellant was on a 
restricted diet due to the diabetes disability, and that there 
had been no hospitalizations or treatment needed for ketoacidosis 
or hypoglycemia.  The examiner also indicated that there had been 
no weight loss or gain since the last examination (September 
2004) and that the appellant saw his primary care physician every 
six months.  Finally, the examiner indicated that there was no 
restriction of activity on account of diabetes, and noted that 
the Veteran exercised regularly by walking.  However, the 
examiner rendered no opinion as to whether or not the appellant 
was precluded from engaging in strenuous occupational activities 
and/or from engaging in strenuous recreational activities, as was 
directed in the Remand instructions.  The Board notes that simply 
walking would not generally be considered a strenuous activity.

Once VA provides an examination in a service connection claim, 
the examination must be adequate or VA must notify the veteran 
why one will not or cannot be provided.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  "Without a medical opinion that 
clearly addresses the relevant facts and medical science, the 
Board is left to rely on its own lay opinion, which it is 
forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 
124-25 (2007).  In Barr, 21 Vet. App. at 311, the Court found 
that a medical examination was inadequate because the examiner 
did not provide an etiological opinion and did not review prior 
medical records.  It is incumbent upon the rating board to return 
an examination report as inadequate if it does not contain 
sufficient detail.  38 C.F.R. § 4.2.

Furthermore, in Savage v. Shinseki, No. 09-4406 (Jan. 4, 2011), 
the Court held that, in some circumstances, VA has a duty to 
return for clarification unclear or insufficient examination 
reports, even when they do not originate from VA medical 
personnel.  In particular, such clarification should be obtained 
where the missing evidence bears greatly on the probative value 
of the examination report.  Here, clarification is needed 
concerning whether the Veteran has a medical need to avoid not 
only strenuous occupational activity, but also strenuous 
recreational activity.

On remand, these deficiencies must be rectified and there must be 
adherence to the dictates of Diagnostic Code 7913, including Note 
(1).  In addition, all the evidence of record must be considered.

The evidence of record does not contain any VA treatment records 
dated after August 2005.  Records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The 
AMC/RO should obtain all of the relevant private and/or VA 
treatment records not already of record and associate said 
records with the claims file.

To ensure that VA has met its duty to assist in developing the 
facts pertinent to the claim on appeal and to afford full 
procedural due process, the case is REMANDED for the following:

1.  After securing any necessary release(s) 
and with the assistance of the Veteran as 
needed, obtain all VA, private or other 
government health care records not 
previously secured that relate to treatment 
for his diabetes disability since 2004.

2.  To the extent an attempt to obtain any 
of these records is unsuccessful, the 
claims file should contain documentation of 
the attempts made.  The appellant should 
also be informed of the negative results 
and be given an opportunity to secure the 
records.

3.  After the above development is 
completed, arrange for the physician who 
performed the February 2009 VA examination 
to clarify and expand on the opinions 
rendered in the report.  Ask that physician 
to review all private treatment records and 
all VA treatment records and to state that 
this review was accomplished.

The physician should describe:

a.  whether a restricted diet is 
required as part of the management of 
the Veteran's diabetes;

b.  the incidence and frequency, if 
any, of episodes of ketoacidosis or 
hypoglycemic reactions (i.e., daily, 
weekly, monthly); 

c.  the type and frequency of 
treatment required for the Veteran's 
diabetes (i.e., outpatient treatment 
and/or hospitalization, and the 
frequency thereof);

d.  with examples, whether the Veteran 
can engage in strenuous occupational 
activities, and if he is unable to do 
so, whether that inability is based on 
limitations related to the diabetes 
disability;

e.  with examples, whether the Veteran 
can engage in strenuous recreational 
activities, and if he is unable to do 
so, whether that inability is based on 
limitations related to the diabetes 
disability;

f.  with examples, what specific sorts 
of the Veteran's activities, if any, 
have to be regulated for medical 
reasons related to the diabetes 
disability;

g.  whether insulin injections are 
required, and if so, their frequency 
and dosages; 

h.  whether oral hypoglycemic agents 
are required, and if so, at what 
dosages; 

i.  what is the degree of control 
achieved in response to medication 
(i.e., is the diabetes well-
controlled, poorly-controlled, 
uncontrolled); 

j.  whether the Veteran has 
experienced any change in weight since 
2003; and

k.  whether there has been any period 
of time since 2003 in which the 
Veteran experienced a progressive loss 
of weight and strength caused by the 
diabetes disability as opposed to a 
purposeful weight loss by the Veteran 
or some other reason, and if so, the 
extent and severity thereof.

(If the February 2009 examining physician 
is unavailable, ask a diabetes treatment 
specialist or an endocrinologist to answer 
the questions.)

If any opinion and supporting rationale cannot 
be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the physician should clearly 
and specifically so specify in the report, and 
explain why this is so.  In this regard, if 
the physician concludes that there is 
insufficient information to provide an opinion 
without result to mere speculation, the 
physician should state whether the inability 
to provide a definitive opinion was due to a 
need for further information (with said needed 
information identified) or because the limits 
of medical knowledge had been exhausted 
regarding the severity of the Veteran's 
diabetes disability.  See Jones v. Shinseki, 
23 Vet. App. 382 (2010).

4.  Review the claims file and ensure that 
all of the foregoing development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
physician report.  If any report does not 
include all adequate responses to the 
specific opinions requested, the report 
must be returned to the physician for 
corrective action.  To help avoid future 
remand, the AMC/RO must ensure that all 
requested actions have been accomplished 
(to the extent possible) in compliance with 
this Remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  If any additional development is 
necessary to re-adjudicate the issue, 
especially in light of any newly received 
records, that development should be done.

6.  Thereafter, re-adjudicate the 
appellant's initial increased rating claim 
on appeal.  The readjudication should 
reflect consideration of all the evidence 
of record and be accomplished with 
application of all appropriate laws and 
regulations.

7.  If the benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided a Supplemental Statement 
of the Case, containing notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination without 
good cause may include denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


